Title: To James Madison from George Joy, 9 February 1821
From: Joy, George
To: Madison, James


                
                    Dear sir,
                    London 9th febry 1821.
                
                You shall have no cause to complain of a tardy rejoinder to your favour of the 25th Novr. last, altho’ in that war of recrimination I was long since offered the Alliance of my friend Jeremy Bentham; and it was literally the fact that at the hour of receiving your Letter last Evening and from that to the present, I have had more of Correspondence to attend to than for any week together in the current year. However we sometimes manage best when put to our shifts; and the Receipt of your Letter determined me to divert to Montpellier a Newspaper I was about sending to Washington, and even to add to it the Copy of a Letter I wrote a few Days before, and which you will see I had retained for some such purpose. I have a young Myrmidon here, the only Servant I can afford to keep, who writes a hand

so like my own (albeit he can write much better) that I am afraid Physiologists will mistake him for one of my Bastards, for I have seen a deal of family Conformation in handwriting—(tho’ by the way there are no two of my own family that write at all alike)—but what I dread much more is that his Orthography should be mistaken for mine, especially when he writes from dictation or from the reading to him from a Stenographic Copy—for the enclosed he had the original before him; but I am afraid to trust it, without this Notice. It is a Letter to my Sister, who had bored me more than once for an opinion on the Speech of our Nephew at the Wiltshire Meeting; and I have not time to clip it. I have however marked the Scripture phrases in quotations as a New Englander should always do in writing to a Virginian. I shall also eke out my despatch by an Extract from a Letter just received from my Brother, on a Work of Wm Tudor (Letters on the Eastern States published in New York) and another from my own Letter to Tudor of this date. I am reminded by his Letter on Politics of the Efforts I made to remove the Notion entertained here that the Members of the opposition to our Government could be counted on as friendly to this; particularly in my Conciliator Nr 5. The importance of inculcating this opinion—(now, I trust, confirmed at home)—is one of the strongest motives for getting the Work into Circulation here. I have little apprehension of a Collision; but it is well to take Time by the Forelock; and reference to a Work written now may be more satisfactory than any Statement drawn up pro re nata.
                By the way I have tried in various ways to get Copies of my Conciliator, printed in the National Intelligencer, of which Mr: Gales sent me the first three Numbers with his Exordium; and he wrote that he had printed the whole. I have particular reasons for wishing to have them in that form. I am afraid the wish is hopeless; but if you could put me in the way to procure them, it would oblige me greatly. If I had covered the Wiltshire Paper to Mr. Gales, I should have repeated a requisition of this kind; but besides the Intervention of your Letter to give it another direction, here is now the Speaker himself saying, to send it to the Nat. Int. would be too like the Puff direct. This however is not to prevent your making any use you please of it or of the learned Comments upon it; and as I cannot lay hold of the preceding County Paper to compleat the Series; I cover the Times of the 19th Ult. containing with the Wiltshire an Account of the Kent County Meeting. With respect to the distresses arising from superabundance, I cannot help thinking if the Moonites have sufficiently good Telescopes what a miserable set of Lunarians they must take us for. But Ministers shall not have my project of redress, till I have a better Guarantee than they can give me, that in “waxing fat, like Jessurun,” they will not also “kick.” I have held it back for years under this apprehension, and I should not wonder if it never came forward.
                In respect to the Changes taking place in Europe, I note your distinction between the precise dangers from within and the probable dangers from

without—it is not in the nature of things that Monarchs should be pleased with those Changes; and however prudent, and wise it may be to yield with a good Grace where the insurrectionary movement is already made; if those to whom it is only approaching should make no Effort to keep it off, it will only be because “their Poverty and not their Will consents.”
                I see no reason to alter the opinion I have uniformly held on the subject of Manufactures. I wish not for an isolated Independence; but rather, if it could be had, the freest possible interchange of all the Commodities of Life—but this, depending on a general acquiescence, is rather possible than at once practicable. All the world must be Quakers before we can have universal peace—and to this sect I beg you to tell Mrs. M. with my Compliments, tho’ I have not made up my mind on the subject, I think I approach the nearest—and if such general acquiescence cannot be had; it behoves every nation to take care of herself. Hamilton reported long since on the policy of encouraging such manufactures as would make the Country independent on foreign Nations for the Munitions of War, and these include many Articles ancipiti usus—what would an Army do in our Climate without Blankets? Laisser faire is a good general rule; but there are occasions on which the Government may lend a hand. If there were none other than offensive wars; I should never desire the means to be of easy acquirement; but where to be defenceless is to invite insult, I must say, Si vis pacem, para Bellum. But even the Doctrine of Laisser aller must bring about Manufactures in the Case you mention, and they should have some encouragement. “If you cannot sell you cannot buy”—then as Dr: Franklin said 50 years ago, you must use the Loom more and the Plough less.
                Now you will think I have made out a Dispatch of sufficient Bulk; and I see my Boy has shown his predilection for Legitimacy, by copying the Extracts in a hand less resembling mine than the Letter to Miss Joy. He is one of the nova progenies; and not a bad example of the benefit of giving education to the poorer Classes. I know only the outline of the Missouri Question, and am sorry to say it presents itself to me as a thing of some difficulty—a sort of Collision between Justice and Humanity. I trust there is sufficient Virtue, and sufficient good temper, in the U.S. to render these objects compatible with each other; and shall rejoice to hear that it is settled on satisfactory terms.
                The Bag of the regular Boston Ship goes tomorrow; and I shall avail myself of your monstrous Sinecure to give this a long Sweep of postage by that route.
                I am always gratified in receiving a Letter from you; and hope you will indulge me at your leisure, addressing as this last to No 13 Finsbury Square. Always, very faithfully, Dear sir, Your most obedt Servt
                
                    G. Joy
                
             